Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species III, claims 10-12 in the reply filed on 03/29/2021 is acknowledged.  Claims 1-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species in the requirement for unity of invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Buse et al. (2010/0230303; hereinafter Buse) or, in the alternative, under 35 U.S.C. 103 as obvious over Buse in view of Guyer (2,992,766) and/or The Japanese Bibliographic data No. JP2001171768 to Matsuura et al. (hereinafter Matsuura; see attached Patent Translate powered by EPO and Google).  
Buse discloses a pack (Figures 1-5) for a cigarette group comprising an inner pack (11, 13) formed from film (Fig. 3) with a removal opening (21) which is closed by a closure label (24) having a gripping or actuating tab (26), and a hinge lid outer pack (10).  The outer pack consisting of a box part (27) and a lid (28, 29) with a lid inner flap (Fig. 4) folded against the inner side of a lid front wall (42), and a color (33) formed from a separate blank and the collar having a collar front wall (34) and collar side flaps (35).  The collar front wall forms a recess (36; see Fig. 3 below) which is open toward the lid or toward an inner end wall of the inner pack, and in the region of which the closure label is arranged with at least one front limb (Fig. 3) lying against an inner front wall (15) of the inner pack.  Buse further discloses the recess extends over the full width of the collar front wall (see Fig. 5 below, the recess 36 extends over the full width of the collar front wall along a top edge of the collar) in such a manner that the recess is bounded laterally by the collar side flaps (35).  To the extent that Buse fails to show the recess 
 [AltContent: textbox (The recess extends over the full width of the collar front wall)][AltContent: arrow]
[AltContent: arrow]                                           
    PNG
    media_image1.png
    148
    244
    media_image1.png
    Greyscale

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 10 above, and further in view of Focke et al. (5,207,322; hereinafter Focke).  Buse discloses the pack as above comprises all the limitations of the claims except for front-side upright pack edges comprise oblique edges or octagonal edges or round edges, edge strips, in particular oblique limbs or round limbs, which are dimensioned in accordance with the oblique edges or round edges are arranged on the collar side flaps in order to .
As to claim 12, the pack of Buse as modified discloses a transversely directed boundary of the recess of the collar front wall, namely transverse edge, which faces the box part of the hinge lid pack runs in the region of a transversely directed closing edge (44; Fig. 1 of Buse) which bounds a box front wall and faces the lid.






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736